******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JP MORGAN CHASE BANK, N.A. v. ANTHEA
              MENDEZ ET AL.
                (SC 19481)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
     Argued September 15—officially released December 22, 2015

  Byron Paul Yost, with whom was John G. Brosnan,
for the appellant (named defendant).
  Brian D. Rich, with whom was Peter R. Meggers, for
the appellee (plaintiff).
                         Opinion

  ESPINOSA, J. The named defendant, Anthea Men-
dez,1 appeals from the order of the trial court, claiming
that the court erroneously applied General Statutes
§ 52-2122 in denying her motion to open and vacate
the judgment of foreclosure by sale and that the court
should have applied the standard articulated in General
Statutes § 49-15.3 The defendant claims that the trial
court improperly applied § 52-212, which governs the
opening of judgments rendered upon default or nonsuit,
rather than § 49-15, which governs the opening of judg-
ments of strict foreclosure. The defendant contends
that § 52-212 does not apply to judgments of foreclosure
by sale, because such judgments are not final. Accord-
ingly, the defendant contends that this court should
construe § 49-15 to apply not only to judgments of strict
foreclosure but also to judgments of foreclosure by
sale. We do not reach these issues, however, because
we determine that the defendant’s claim is moot.
   The facts of this dispute are set forth in the orders
of the trial court and the underlying record. On or about
October 4, 2004, the defendant executed a promissory
note in favor of Century 21 Mortgage in the principal
amount of $296,000. The note was secured by a mort-
gage deed on property located at 45 Derek Lane in
Windsor (property), which the defendant also executed
on October 4, 2004, and delivered to Century 21 Mort-
gage. The mortgage was subsequently assigned to the
plaintiff, JP Morgan Chase Bank, N.A., which was also
the holder of the note. In 2012, the plaintiff declared
the note to be in default and sought to foreclose on the
property. Despite a number of communications from
the plaintiff regarding the foreclosure action, the defen-
dant did not respond and, on September 19, 2013, the
trial court granted the plaintiff’s motion for entry of
default against the defendant for failure to appear. The
trial court thereafter ordered a judgment of foreclosure
by sale on September 30, 2013. Pursuant to the trial
court’s order, a public sale of the defendant’s property
was held on January 11, 2014. The plaintiff was the sole
bidder present at the sale and placed the winning bid.
  Following the plaintiff’s winning bid on the property,
the defendant, through her attorney, made her first
appearance in the case on January 14, 2014, and filed
a motion to open and vacate the judgment of foreclosure
by sale pursuant to § 49-15. The defendant claimed that
she had mistakenly believed that she had the ability to
reinstate her mortgage at any point in time. Accordingly,
she argued that she had delayed in responding to the
foreclosure proceeding because she had intended to use
the settlement proceeds that she had been expecting in
an unrelated civil action to pay the arrearage owed to
reinstate the mortgage. She argued that the court should
invoke its powers in equity to open the judgment. As
bases justifying the exercise of the court’s equitable
powers, the defendant cited to personal hardships, as
well as to her prior history of making timely mortgage
payments, including prepayments on the principal of
the loan. The defendant contended that these facts dem-
onstrated her good faith to make future payments on
the debt. The trial court denied the defendant’s motion.
   In its order denying the defendant’s motion, the trial
court stressed that § 52-212, rather than § 49-15, prop-
erly applies to a motion to open a judgment of foreclo-
sure by sale entered upon default. The court noted
that § 49-15 applies to strict foreclosures rather than
foreclosures by sale. Accordingly, the trial court deter-
mined that although the defendant’s motion was timely,
there was no justification to open the judgment given
that the defendant’s delay in responding to the foreclo-
sure proceeding was ‘‘due to her own inattention to the
matter’’ rather than due to a mistake, accident, or some
other reasonable cause. The trial court also observed
that as foreclosure actions are proceedings in equity,
there may be cases in which the finality of judgments
must yield to principles of equity. The court determined,
however, that the defendant’s case was not one of them,
as equitable principles cannot provide relief against the
‘‘operation of judgments rendered through the negli-
gence or inattention of the party claiming to be
aggrieved.’’
   The defendant appealed to the Appellate Court, and
we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-
1. On appeal, the defendant advances two arguments
in support of her claim that the trial court incorrectly
applied § 52-212 in denying her motion to open. First,
the defendant contends that because a foreclosure
action is a proceeding in equity, § 52-212—which
applies to civil proceedings generally—cannot apply
to a foreclosure action and that § 49-15 must govern.
Second, the defendant argues that because the sale of
the defendant’s property had yet to be approved, the
judgment was not final and § 52-212 applies only to
final judgments. In response, the plaintiff argues that
because the judgment was one of foreclosure by sale,
the trial court properly applied § 52-212 because § 49-
15 applies only to judgments of strict foreclosure. Fur-
thermore, the plaintiff responds that a judgment of fore-
closure by sale is a final judgment for the purposes of
§ 52-212.
  Following oral argument before this court, we
ordered sua sponte the parties to submit supplemental
briefs to address the issue of whether this appeal should
be dismissed as moot because, even if the defendant
were to prevail on the issue she raised on appeal, she
could not be afforded any practical relief due to the
fact that the trial court also found no equitable grounds
upon which to grant relief. See Wyatt Energy, Inc. v.
Motiva Enterprises, LLC, 308 Conn. 719, 738–39, 66
A.3d 848 (2013). We conclude that the defendant’s claim
is indeed moot and that the appeal should be dismissed.
   We begin with the standard of review. ‘‘Mootness is
a question of justiciability that must be determined as
a threshold matter because it implicates [this] court’s
subject matter jurisdiction . . . . Because courts are
established to resolve actual controversies, before a
claimed controversy is entitled to a resolution on the
merits it must be justiciable.’’ (Internal quotation marks
omitted.) Valvo v. Freedom of Information Commis-
sion, 294 Conn. 534, 540, 985 A.2d 1052 (2010). ‘‘Justicia-
bility requires (1) that there be an actual controversy
between or among the parties to the dispute . . . (2)
that the interests of the parties be adverse . . . (3) that
the matter in controversy be capable of being adjudi-
cated by judicial power . . . and (4) that the determi-
nation of the controversy will result in practical relief to
the complainant.’’ (Internal quotation marks omitted.)
Wyatt Energy, Inc. v. Motiva Enterprises, LLC, supra,
308 Conn. 736. ‘‘A case is considered moot if [the trial]
court cannot grant the appellant any practical relief
through its disposition of the merits . . . .’’ (Internal
quotation marks omitted.) Id.; Moraski v. Connecticut
Board of Examiners of Embalmers & Funeral Direc-
tors, 291 Conn. 242, 255, 967 A.2d 1199 (2009). Because
a question of mootness implicates the subject matter
jurisdiction of this court, ‘‘it raises a question of law over
which we exercise plenary review.’’ (Internal quotation
marks omitted.) Wyatt Energy, Inc. v. Motiva Enter-
prises, LLC, supra, 736.
   In Wyatt Energy, Inc., the plaintiff, Wyatt Energy,
Inc. (Wyatt), claimed that the Appellate Court had used
an incorrect legal standard when conducting its analysis
under Connecticut antitrust law. Id., 730–31. In
response, the named defendant, Motiva Enterprises,
LLC (Motiva), raised the argument that even if the court
agreed with Wyatt’s argument, Wyatt had failed to
appeal the findings of the trial court that recognized
that there were other factors present that would have
prevented Motiva from raising its prices in a monopolis-
tic fashion that violated state antitrust law. Id., 731.
Thus, the unchallenged ruling presented a basis on
which to affirm the Appellate Court independent from
Wyatt’s claim. Accordingly, we concluded that due to
the unchallenged ruling, Wyatt could not be afforded
practical relief and we dismissed the appeal as moot.
Id., 738, 740. Likewise, in Gagne v. Vaccaro, 311 Conn.
649, 652, 90 A.3d 196 (2014), we determined that the
parties’ dispute over whether the Appellate Court prop-
erly concluded that a trial court judge should have
recused himself was moot. In that case, the defendant
had failed to challenge on appeal the trial court’s ruling
that his motion to disqualify was procedurally deficient.
Id., 660. Therefore, in Gagne, as in Wyatt Energy, Inc.,
we were unable to grant the defendant any practical
relief due to the binding effect of the trial court’s unchal-
lenged ruling, which served as an alternative basis on
which to affirm the judgment. Id.
  The procedural facts in the present appeal are analo-
gous to those presented in both Wyatt Energy, Inc.,
and Gagne. In her appeal from the trial court’s order,
the defendant submits that the court erroneously
applied § 52-212 rather than § 49-15. Despite the defen-
dant’s arguments to the contrary, § 49-15 clearly pro-
vides that it applies only to the opening of judgments
of strict foreclosure before title vests, rather than judg-
ments of foreclosure by sale. See New Milford Savings
Bank v. Jajer, 244 Conn. 251, 257, 260, 708 A.2d 1378
(1998); Society for Savings v. Stramaglia, 225 Conn.
105, 108, 110, 621 A.2d 1317 (1993).
   Even if § 49-15 applied to the judgment of foreclosure
by sale at issue in the present case, the defendant would
still be without a viable avenue for relief. As is evident
from the trial court’s order, the court concluded that
the defendant’s particular case did not warrant the invo-
cation of its equitable powers—under either § 52-212
or § 49-15—to provide relief. A court’s determination
that equitable principles do not justify the opening of
a judgment precludes relief under § 49-15 or otherwise.
The trial court found that the defendant’s ‘‘negligence
or inattention’’ in failing to respond and appear in the
foreclosure action both failed to provide good cause
under § 52-212 and weighed against using its powers
of equity to open the judgment. Although the defendant
correctly asserts that trial courts presiding over foreclo-
sure actions may rely on their equitable powers, the
defendant did not challenge on appeal the trial court’s
decision to not invoke its power under the specific facts
of the defendant’s case.4 Accordingly, the defendant is
still bound by the trial court’s order determining that
this case is not one that merits the use of equitable
powers to open a judgment. Even if she were to prevail
on her claim regarding the application of § 49-15, rather
than § 52-212, to her case, the trial court found that
there was no good cause to warrant the opening of the
judgment against her. Consequently, the defendant can
be afforded no practical relief if we were to remand
the matter to the trial court. As a result, we conclude
that the defendant’s appeal is moot.
      The appeal is dismissed.
      In this opinion the other justices concurred.
  1
    JP Morgan Chase Bank, N.A., was also named as a defendant in the
present action as having a claim to an interest in the property. References
herein to the defendant are to Mendez only.
  2
    General Statutes § 52-212 provides in relevant part: ‘‘(a) Any judgment
rendered or decree passed upon a default or nonsuit in the Superior Court
may be set aside, within four months following the date on which it was
rendered or passed, and the case reinstated on the docket, on such terms
in respect to costs as the court deems reasonable, upon the complaint or
written motion of any party or person prejudiced thereby, showing reason-
able cause, or that a good cause of action or defense in whole or in part
existed at the time of the rendition of the judgment or the passage of the
decree, and that the plaintiff or defendant was prevented by mistake, acci-
dent or other reasonable cause from prosecuting the action or making the
defense. . . .’’
  3
    General Statutes § 49-15 provides in relevant part: ‘‘(a) (1) Any judgment
foreclosing the title to real estate by strict foreclosure may, at the discretion
of the court rendering the judgment, upon the written motion of any person
having an interest in the judgment and for cause shown, be opened and
modified, notwithstanding the limitation imposed by section 52-212a, upon
such terms as to costs as the court deems reasonable, provided no such
judgment shall be opened after the title has become absolute in any encum-
brancer except as provided in subdivision (2) of this subsection. . . .’’
  4
    Mootness aside, we observe that the defendant’s failure to adequately
raise this issue on appeal would also render it unreviewable before this
court. We generally do not consider claims raised for the first time on appeal.
See Practice Book § 60-5; Alexandre v. Commissioner of Revenue Services,
300 Conn. 566, 585–86, 22 A.3d 518 (2011).